Title: To Thomas Jefferson from Joseph Yznardi, Jr., 29 December 1793
From: Yznardi, Joseph, Jr.
To: Jefferson, Thomas



Sir
New York 29 Decr. 1793

I was the 17th. int. duly honoured, with your favor of the 14th. and return you my thanks for the information you give me, respecting the Swedish Vessell that came as express. I have taken my passage in her, for Lisbon (the nearest safe conveyance I can find for Cadiz,) and shall be very happy to take charge of any dispatches for that quarter. I observe what you say respecting Algiers, I sincerely wish Colo. Humphreys, may be successful, but in case, unfortunately it happens, on the contrary, I have only to add, that if the President, or Congress, should determine on any other plan, I shall always be ready to go there, or any where else, where my services can be of any utility to the United States. I have the honor to be, with due respect, Sir Your most Obedient & most Humble Servant

Joseph Yznardi Junr.

